
	

114 HR 2547 IH: Surrogate Endpoint Improvement and Utilization Act of 2015
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2547
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mrs. McMorris Rodgers introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to provide for the development of accelerated
			 approval development plans for investigational drugs and biological
			 products.
	
	
 1.Short titleThis Act may be cited as the Surrogate Endpoint Improvement and Utilization Act of 2015.2.Accelerated approval development plan (a)In generalSection 506 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356) is amended by adding the following subsection:
				
					(g)Accelerated approval development plan
 (1)In generalIn the case of a drug determined to be eligible for accelerated approval under subsection (c), at any time after the submission of an application for the investigation of the drug under section 505(i) of this Act or section 351(a)(3) of the Public Health Service Act, the sponsor of such drug may voluntarily request agreement by the Secretary to an accelerated approval development plan with respect to a surrogate endpoint to be used to study the drug.
 (2)PlanA plan described in paragraph (1) shall include agreement on— (A)the surrogate endpoint to be assessed under the plan;
 (B)the design of the study that will utilize the surrogate endpoint; and (C)the magnitude of the effect of the drug on the surrogate endpoint that is the subject of the agreement that would be sufficient to form the primary basis of a claim that the drug is effective.
 (3)Modification; terminationThe Secretary may require the sponsor of a drug that is the subject of an accelerated approval development plan to modify or terminate the plan if additional data or information indicates that—
 (A)the plan as originally agreed upon is no longer sufficient to demonstrate the safety and effectiveness of the drug involved; or
 (B)the drug is no longer eligible for accelerated approval under subsection (c). (4)Sponsor consultationIf the Secretary requires the modification or termination of an accelerated approval development plan under paragraph (3), the sponsor shall be granted a request for a meeting to discuss the basis of the Secretary’s decision before the effective date of the modification or termination.
 (5)DefinitionIn this section, the term accelerated approval development plan means a development plan agreed upon by the Secretary and the sponsor submitting the plan that contains study parameters for the use of a surrogate endpoint that—
 (A)is reasonably likely to predict clinical benefit; and (B)is intended to be the basis of the accelerated approval of a drug under subsection (c)..
 (b)Technical amendmentsSection 506 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356) is amended— (1)by striking (f) Awareness efforts and inserting (e) Awareness efforts; and
 (2)by striking (e) Construction and inserting (f) Construction.  